Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims filed on 07/05/2022 are acknowledged and entered.  According to the Amendments to the claims, claims 1 and 32 has /have been amended with no new matter added, claims 8-31 has /have been cancelled.  Accordingly, claims 1-7 and 32-37 are pending in the application.  An action on the merits for claims 1-7 and 32-37 are as follow.
The previous 112 (b) Claim Rejections and objections to the specification are withdrawn in accordance with applicant's explanation and amendment to the claims and the specification with no new matter added.
The previous office action sent out on 04/04/2022, which was examined by examiner Michael Poetzinger.  The present application is now being examined by examiner Kuangyue Chen as follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7 and 32-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkhardt et al. (US 2016/0349743 A1) in view of Forster (US 2004/0041714 A1).  
Regarding Independent Claim 1, Burkhardt et al. disclose a system, comprising:
a. first heat source operable to provide an amount of energy to be used to cook a food item during a cooking process (a person that cooks food, [0035]); and
b. a processor (a processor, [0016]) operable, a first cooking device system of a plurality of cooking device systems (cooking hob 8000 comprises several cooking zones, Fig 8, [0058]), wherein each cooking device system of the plurality of cooking device systems comprises a cooking device (clearly, each cooking device system of the plurality of cooking device systems can comprises a cooking device such as a pot 8450, Fig 8, [0058]) configured to support, hold, or enclose a respective food item during the cooking process, wherein the first cooking device system is operable to be used in cooking the food item (a person that cooks food, [0035]);
ii. establish a communication link with the first cooking device system operable to be used in cooking the food item (pot 8450, with sensor probe 8550, has food items and is connected to controller 8500, and memory reader 8600, wire 8560, [0058, 0060]);
iii. receive, via the communication link with the first cooking device system (see details in [0058-0060]), an indication of a current temperature associated with the food item (sensor probe 8550, detects temperature as described in [0058]), 
iv. receive an indication of an amount of energy provided by the first heat source (estimated power is determined; power being energy per unit time, [0047], Fig 6);
v. based on the indication of the current temperature associated with the food item and the indication of the amount of energy provided by the first heat source, determine that there is an error in the cooking process (step 2560 wherein a "temperature out of range" is determined, [004 7] - [0049], Fig 6); and
vi. transmit an indication of the error in the cooking process (this error could indicate the pot is in the wrong zone, [0050], Fig 6 step 2565, Fig 7 item 2635 "warning to user'', and giving the detected failure example of a pan of oil being placed where a pot of water should be, [0056]).
Burkhardt et al. disclose the invention substantially as claimed and as discussed above; except, a processor (taught by Burkhardt et al. already) operable, when executed, to: i. determine an identity of a first cooking device system of a plurality of cooking device systems (“a first cooking device system of a plurality of cooking device systems” taught by Burkhardt et al. already), wherein each cooking device system of the plurality of cooking device systems has a distinct identity, iii. wherein the first cooking device system includes one or more sensors operable to detect the current temperature associated with the food item;
Forster teaches a processor (control system 20, [0034]) operable, when executed, to: i. determine a container (a container 40, [0037], Fig 2; the container ID 52 contains a unique identification indicia, [0062], Fig 6), iii. wherein the container includes one or more sensors (a temperature sensor 26, [0032], Figs 1 and 2) operable to detect the current temperature associated with a food item (container 40… contains a sprcific type of liquid 42- beer… any type of liquid or material, [0037]);
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Burkhardt et al. with Forster’s further teaching of a processor (taught by Burkhardt et al. already) operable, when executed, to: i. determine an identity of a first cooking device system of a plurality of cooking device systems (“a first cooking device system of a plurality of cooking device systems” taught by Burkhardt et al. already), wherein each cooking device system of the plurality of cooking device systems has a distinct identity, iii. wherein the first cooking device system includes one or more sensors operable to detect the current temperature associated with the food item; because Forster teaches, in Para. [0005], of providing an excellent remote communication device that associated with the container would cross the range of an interrogation reader along the distribution and/or shipping process whereby temperature indicia and/or an identification indicia associated with the container can be communicated.
Regarding Claims 2-3 and 5-7, Burkhardt et al. in view of Forster teaches the invention as claimed and as discussed above, and Burkhardt et al. further teaches:
Claim 2, wherein the system further comprises a heat source system (cooking hob 8000, Fig 8) that comprises the heat source (items 8100, 8200, 8300, and 8400, several cooking zones) and the processor (see 8500, controller is on 8000, cooking hob).
Claim 3, wherein the system further comprises a wireless device that comprises the processor (wherein the controller 8500 can operate wirelessly, [0060]).
Claim 5, wherein the processor is further operable to transmit the indication of the error in the cooking process for display to a user (wherein indication given at a display unit indicates something is wrong and the user should interact, [0055]).
Claim 6, Burkhardt discloses the system of Claim 1, and further discloses wherein the error in the cooking process comprises the first cooking device system being positioned on a wrong heat source (Fig 6 step 2565 "warning to user" and [0050] that this error could indicate the pot is in the wrong zone).
Claim 7, wherein the error in the cooking process comprises a wrong cooking device system being positioned on the first heat source (Fig 7 item 2635 "warning to user", and giving the detected failure example of a pan of oil being placed where a pot of water should. [0056]).
Regarding Independent Claim 32, Burkhardt et al. disclose a system, comprising:
a. a plurality of cooking device systems, each cooking device system operable to be used in cooking a food item during a cooking process (see multiple food containers in para. [0056] giving the detected failure example of a pan of oil being placed where a pot of water should be), each cooking device system comprising a cooking device configured to support, hold, or enclose a respective food item during the cooking process (clearly, each cooking device system can comprising a cooking device such as a pot 8450 configured to support, hold, or enclose a respective food item during the cooking process, Fig 8, [0058]), 
b. a heat source system comprising a plurality of heat sources (items 81 00, 8200, 8300, and 8400, several cooking zones, Fig 8), each heat source operable to provide an amount of energy to be used to cook the food item during a cooking process (where estimated power for cooking zones is determined [power being energy per unit time, [004 7], Fig 6);
c. a sensor operable to detect information associated with the cooking process (sensor probe 8550, Fig 6);
d. a processor (the program of the invention is executed by a processor, [0016]; the controller 8500, contains the computing unit which reads the program, 0058]) operable, when executed, to:
i. determine [[an]] the identity of a first cooking device system of the plurality
of cooking device systems (Fig 7 item 2635 "warning to user"; and giving the detected failure example of a pan of oil being placed where a pot of water should be, both of which are different identified cooking device systems, [0056]);
ii. determine an identity of a first heat source of the plurality of heat sources (Fig 6 step 2565 "warning to user" and [0050], heat sources are identified from the plurality of heat sources and this is used determine errors of a pot in the wrong zone);
iii. receive an indication of the detected information associated with the cooking process (Figs 6 and 7 which list different detected information provided to the processor);
iv. based on the indication of the detected information associated with the cooking process, determine whether there is an error in the cooking process ([0047-0049] and Fig 6; and step 2560 wherein a "temperature out of range" is determined); and
v. following a determination that there is an error in the cooking process, transmit an indication of the error in the cooking process (Fig 6 step 2565 "warning to user'' and [0050] that this error could indicate the pot is in the wrong zone, or Fig 7 item 2635 "warning to user", and [0056] giving the detected failure example of a pan of oil being placed where a pot of water should be).
Burkhardt et al. disclose the invention substantially as claimed and as discussed above; except, each cooking device system (taught by Burkhardt et al. already) has a distinct identity;
Forster teaches a container has a distinct identity (a container 40, [0037], Fig 2; the container ID 52 contains a unique identification indicia, [0062], Fig 6);
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Burkhardt et al. with Forster’s further teaching of each cooking device system (taught by Burkhardt et al. already) has a distinct identity; because Forster teaches, in Para. [0005], of providing an excellent remote communication device that associated with the container would cross the range of an interrogation reader along the distribution and/or shipping process whereby temperature indicia and/or an identification indicia associated with the container can be communicated.
Regarding Claims 33-37, Burkhardt et al. in view of Forster teaches the invention as claimed and as discussed above, and Burkhardt et al. further teaches:
Claim 33, wherein the error in the cooking process comprises the first cooking device system being positioned on another heat source of the plurality of heat sources (Fig 6 step 2565 "warning to user'' and [0050] that this error could indicate the pot is in the wrong zone).
Claim 34, wherein the error in the cooking process comprises another cooking device system of the plurality of cooking device systems being positioned on the first heat source (Fig 7 item 2635 "warning to user'', and [0056] giving the detected failure example of a pan of oil being placed where a pot of water should be).
Claim 35, Burkhardt discloses the system of Claim 32, and further discloses wherein the error in the cooking process comprises a user holding or moving another cooking device system of the plurality of cooking device systems (Fig 7 item 2635 "warning to user", and [0056] giving the detected failure example of a pan of oil being placed where a pot of water should be).
Claim 36, wherein the error in the cooking process comprises a user adding the food item to another cooking device system of the plurality of cooking device systems ([0047- 0051] and Fig 6, wherein temperature gradient is used to determine errors of unexpected item on the specific heat source).
Claim 37, wherein the error in the cooking process comprises a user prematurely positioning the first cooking device system on or in the first heat source or prematurely removing the first cooking device system from the first heat source (Fig 1 item 1100 and Fig 2, item 2105 "no pot on cooking zone", [0029-0031]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkhardt et al. (US 2016/0349743 A1) in view of Forster (US 2004/0041714 A1) as applied to claim 1, further in view of Bordin (US 2014/0170275).
Regarding claim 4, Burkhardt in view of Forster teach the invention as claimed and as discussed above; and further disclose wherein the processor is further operable to transmit the indication of the error in the cooking process (wherein indication given at a display unit indicates something is wrong and the user should interact, [0055]), 
Burkhardt in view of Forster teach the invention substantially as claimed and as discussed above; except, wherein the transmission is to a wireless device. 
Bordin teaches wherein the transmission is to a wireless device (where computer system 18 includes processor 20, [0137]; wherein the computer is preferably integral to the stove and communicates wirelessly with a remote computer device 30, [0153]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified Burkhardt et al. in view of Forster with Bordin’s further teaching of wherein the transmission is to a wireless device; because Bordin teaches making the transmission to a wireless device is a well-known technique
(wireless connection) to improve similar devices (food cooking device) in the same way by allowing the user to remain mobile and remotely interact with cooking process from various locations without being limited in mobility due to wired connection to the stove.

Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 32-37 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761